DETAILED ACTION
Examiner acknowledges the reply filed 4/22/2022, in response to the restriction requirement mailed 3/11/2022.
Claims 1-23 are pending.  Claims 15, 17, and 19-23 have been withdrawn from further consideration for the reasons set forth below.
Claims 1-14, 16, and 18 are being examined on the merits in this office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner comment 
The instant application has been transferred to a new Examiner.

Election/Restrictions
Applicant's election of sugar alcohol as the species of isotonic agent and growth hormone as the species of protein with traverse in the reply filed on 4/22/2022 is acknowledged.  The traversal is on the ground(s) that the special technical feature was not “interpreted in light of the description”, referring to Rule 13.2 and the definition of the term “special technical feature” (reply at pp. 2-3).
This is not found persuasive for the following reasons.
The specification and claims relate to active ingredients [proteins] in an aqueous preparation comprising 1-20 nM phosphate buffer.  The restriction requirement mailed 3/11/2022 teaches Pragl et al (U.S. 2014/0194356- previously cites). Pragl et al teach pharmaceutically acceptable aqueous formulations comprising at least a neutral salt and a biopharmaceutical protein (abstract).  Table 1 teaches aqueous formulations comprising human growth hormone (hGH) and phosphate buffer at 10mM. See also Table 2-6 for formulations comprising hGH and phosphate buffer at 10mM.  Therefore, the special technical feature of the instant claims do not make a contribution over the prior art in light of the description.
Examiner further notes that the claim term “protein” encompasses an infinite number of proteins of various amino acid sequences and variable chemical and physical properties.  The same is true of the claimed isotonic agents which encompasses compounds having variable chemical and physical properties. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-14, 16, and 18 read on the elected species.
Claims 15, 17, and 19-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 4/22/2022.

Claim Objections
Claims 1, 5, 9, 13, and 18 are objected to because of the following informalities:  
Claims 1, 5, 9, and 13 should be amended to recite “comprising[[:]]”.
Claim 1, line 3 should be moved up a line to line 2 for continuous text.
Claim 5, line 3 should be moved up a line to line 2 for continuous text.
Claim 9, line 3 should be moved up a line to line 2 for continuous text.
Claim 13, line 3 should be moved up a line to line 2 for continuous text.
Regarding claim 18, the acronym PD-1 should be written out in full appearance in the first appearance in the claims.
Appropriate correction is required.

Specification
Please note, the specification has not been checked to the extent necessary to determine the presence of all possible error.  Applicant's cooperation is required in correcting any errors of which applicant may become aware in the specification.  MPEP § 608.01. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “an enzyme having activity for decomposing beta-amyloid” is a relative term which renders the claim indefinite. The term “an enzyme having activity for decomposing beta-amyloid” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Specifically, the metes and bounds of the claim term are deemed to be indefinite.  The skilled artisan is not apprised of proteins that fall within and outside the claim scope.  For instance, the claim could be construed as encompassing enzymes that are part of a signally pathway but do not directly function for decomposing beta-amyloid.
Claim clarification is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14, 16, and 18 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The MPEP states that the purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed by him.  The courts have stated:
“To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention."   Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (1997);   In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (" [T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed."). Thus, an applicant complies with the written description  requirement "by describing the invention, with all its claimed limitations,  not that which makes it obvious," and by using "such descriptive means as  words, structures, figures, diagrams, formulas, etc., that set forth the  claimed invention."   Lockwood, 107 F.3d at 1572, 41 USPQ2d at 1966.”   Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.
The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the Application.  These include “level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention. Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient.” MPEP 2163. 
Further, for a broad generic claim, the specification must provide adequate written description to identify the genus of the claim. In Regents of the University of California v. Eli Lilly & Co., the court stated:
“A written description of an invention  involving a chemical genus, like a description of a chemical species,  'requires a precise definition, such as by structure, formula, [or] chemical  name,' of the claimed subject matter sufficient to distinguish it from other  materials.  Fiers, 984 F.2d at 1171, 25 USPQ2d at 1606;   In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284-85 (CCPA 1973) ("In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a genus. . . .").  Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.
The MPEP further states that if a biomolecule is described only by a functional characteristic, without any disclosed correlation between function and structure of the sequence, it is “not sufficient characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence.”  MPEP 2163.   The MPEP does state that for generic claim the genus can be adequately described if the disclosure presents a sufficient number of representative species that encompass the genus. MPEP 2163.   If the genus has a substantial variance, the disclosure must describe a sufficient variety of species to reflect the variation within that genus. See MPEP 2163.  Although the MPEP does not define what constitute a sufficient number of representative, the Courts have indicated what do not constitute a representative number species to adequately describe a broad generic.  In Gosteli, the Court determined that the disclosure of two chemical compounds within a subgenus did not describe that subgenus.   In re Gosteli, 872 F.2d at 1012, 10 USPQ2d at 1618.  
For written description, the analysis considers
(a) Actual reduction to practice, 
(b) Disclosure of drawing or structural chemical formulas, 
(c) Sufficient relevant identifying characteristic in the way of complete/partial structure or physical and/or chemical properties, functional characteristics when coupled with known or disclosed and 
(d) Representative number of examples.
In the instant case, the claims are drawn to an aqueous preparation, comprising: a phosphate buffer at a concentration of 1 to 20 mM; and a protein as an active ingredient.  Claim 18 recites a Markush grouping of proteins.  
The specification sets forth only one protein, human growth hormone, as representative of the instant claim scope (examples 4-6).

    PNG
    media_image1.png
    234
    683
    media_image1.png
    Greyscale

The specification does not provide any structural guidelines for other proteins that fall within the claim scope.  There is no specific guidance as to the identity of the proteins that can retain functional activity in the claimed buffer and buffer concentrations.  For instance, some proteins may aggregate, have different pH or concentration requirements and would not be suitable for inclusion in the recited aqueous preparations.
(a)  Actual reduction to practice/ (b) disclosure of drawing or structural chemical formulas:
Examiner expressly notes that formulations of Examples 1-3 did not include a protein.  Thus, Examples 1-3 are not representative of the instant claim scope.
The specification reduced to practice the  4 formulations comprising growth hormone and 3 phosphate buffer concentrations: 50, 16 and 10 nM.
 (c) Sufficient relevant identifying characteristic in the way of complete/partial structure or physical and/or chemical properties, functional characteristics when coupled with known or disclosed: and (d) Representative number of examples:
The invention involves an unlimited number of combinations of phosphate buffers and proteins.  However, the specification only provides guidance for combinations of 1 protein (human growth hormone) and 2 phosphate buffer concentrations that fall within the instant claim scope (16 and 10 nM).
As stated earlier, the MPEP states that written description for a genus can be achieved by a representative number of species within a broad generic.  It must not be forgotten that the MPEP states that if a biomolecule is described only by a functional characteristic (e.g., protein as an “active agent”) and/or a functional/structural characteristic without any disclosed correlation between function and structure of the biomolecule beyond the examples presented, it is “not sufficient characteristic for written description purposes, even when accompanied by a method of obtaining the claimed biomolecule.”  MPEP 2163.  Here, though the claims may recite some functional characteristics, and even some generic structural features and several distinct species are given (e.g. growth hormone as the protein), the claims lack written description because there is no disclosure of a correlation between function and structure of the peptides beyond those disclosed in the examples in the specification. Accordingly, there are not only many distinct components (proteins as active ingredients), there are also numerous combinations of components that fall within the instant claim scope to give rise to the claimed aqueous preparation comprising a protein and 1-20 nM phosphate buffer.   The description requirement of the patent statute requires a description of an invention, not an indication of a result that one might achieve if one made that invention.   See In re Wilder, 736 F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does "little more than outlin[e] goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate").  
Accordingly, it is deemed that the specification fails to provide adequate written description for the genus of the claims and does not reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the entire scope of the claimed invention.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-14, 16, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pragl et al (U.S. 2014/0194356- previously cited). 
Pragl et al teach pharmaceutically acceptable aqueous formulations comprising biopharmaceutical protein (abstract; claims 1-5).  Regarding claims 1-3 and 18, Table 1-6 teach aqueous formulations comprising human growth hormone (hGH) and phosphate buffer at 10mM. See also, claims 1-5, paras. [0022]-[0028].  Regarding claim 4, hGH is in concentration of 3.33, 5, 10, or 15 mg/ml (Table 1-6).  Para. [0051] taches that hGH is in a concentration of 3-20 mg/ml.  Regarding claims 5-8, the aqueous  preparations further include a non-ionic surfactant, e.g., poloxamer 188, pluronic F-68, or polysorbate 20, at a concentration of 2, 3,  4, or 4.5 mg/ml (Tables 1-6, paras. [0022], [0034]-[0037], claims 4 and 6).  Regarding claims 9 and 10, the aqueous  preparations include a preservative such as phenol or benzyl alcohol (paras. [0022]-[0026], [0042]-[0049], claims 4 and 8).  Regarding claim 11, Pragl et al teach aqueous preparations comprising benzyl alcohol at concentrations of 9 or 13.5 mg/ml  (Tables 1-3).  Regarding claim 12, Pragl et al teach aqueous preparations comprising phenol at a concentrations of 2.5, 3, 3.4, 4.5 or 5 mg/ml  (Tables 1-6).  Regarding claims 13 and 14, the aqueous preparations include an isotonic agent such as sorbitol or mannitol (sugar alcohols) (Tables 1-6).  Regarding claim 16, the aqueous preparations can have a pH between 5.8-6.2 (claim 12, para. [0058]).  Tables 1-6 teach preparations with a pH of 5.6, 6, 6.1 and 6.2.


Claims 1-10, 12-14, 16, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Betz et al (U.S 2006/0165733 cited in IDS filed 12/17/2020).
Betz et al teach liquid formulations of human growth hormone (hGH, somatropin) which are storage stable, show reduced or no crystallization on storage and are suitable for administration to the human or animal body (abstract).  Regarding claims 1-3 and 18, Betz et al teach liquid formulations comprising human growth hormone (hGH) and phosphate buffer at 10mM. See e.g., claims 1, 7, 8, 11, and 24, paras. [0040]-[0045], Exs 1-2.  Regarding claim 4, hGH is in concentration of 5-100 mg/ml, 6-14 mg/m;, or 6.67 mg/ml  (claims 1, 3, 24; paras. [0038], [0045], Ex 2).  Regarding claims 5-8, the aqueous  preparations further include a non-ionic surfactant, e.g., poloxamer 188, at a concentration 0.5-4 mg/ml, or 2 mg/ml  (paras. [0022], [0041], [0045]; Ex. 2, claims 1, 12, 14, 15, and 24).  Regarding claims 9, 10, and 12, the aqueous  preparations include a preservative such as phenol at a concentration of 2-5 mg/ml, or 2 mg/ml (claims 1, 5, 24; paras. [0019]-[0024], [0039], [0045]; Ex. 2).  Regarding claims 13 and 14, the aqueous preparations include a tonicity adjusting agent such as sugar alcohol [reads on isotonic agent], preferably mannitol (paras. [0042], [0045]; Ex. 2; claims 1, 2, 18, 19, 24).  Regarding claim 16, the aqueous preparations can have a pH of about 6.1-6.3, preferably 6.2 (claims 1, 23, 24; paras. [0022]-[0024], [0044]-[0045]; Ex 2).  

Claims 1-13, 16, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Betz et al (U.S 2007/0065469- hereinafter referred to as “Betz 2”- cited in IDS filed 12/17/2020).
Betz 2 teaches liquid formulations of human growth hormone (hGH, somatropin) which are storage stable, show reduced or no crystallization on storage and are suitable for administration to the human or animal body (abstract).  Regarding claims 1-3 and 18, Betz 2 teaches liquid formulations comprising human growth hormone (hGH) and phosphate buffer at 10mM. See e.g., claims 1, 7, 8, 10, and 22, paras. [0038], [0042]-[0048]; Exs 1-2.  Regarding claim 4, hGH is in concentration of 5-100 mg/ml, 6-14 mg/m, or 6.67 mg/ml  (claims 1-3, 22; paras. [0022], [0035], [0042]-[0048]; Ex 2).  Regarding claims 5-8, the aqueous  preparations further include a non-ionic surfactant, e.g., poloxamer 188, at a concentration 0.5-4 mg/ml, or 2 mg/ml  (paras. [0022], [0039], [0042]-[0048]; Ex. 2, claims 1, 12, 14, 15, and 22).  Regarding claims 9-11 and 13, the aqueous  preparations include a preservative such as  benzyl alcohol or phenol at a concentration of 1-30 mg/ml (claims 1, 18-20, 22; paras. [0040]).  Betz 2 further teaches benzyl alcohol as the preservative at a concentration of 7-12 mg/ml, 9 mg/ml (para. [0040]-[0048], Ex 2; claims 18-20 and 22).  Regarding claim 13, the aqueous preparations include a tonicity adjusting agent [reads on isotonic agent], such as glycine (paras. [0023], [0037]; Ex. 2; claims 1, 6).  Regarding claim 16, the aqueous preparations can have a pH of about 6.1-6.3, preferably 6.2 (claims 1, 21, 22; paras. [0022], [0038], [0041]-[0048]; Ex 2).  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-8, 13, 16, and 18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of copending Application No. 16644355 (hereinafter “the ‘355 application”). Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 1 of the ‘355 application is drawn to an  aqueous pharmaceutical composition comprising a fusion protein of an antibody and a lysosomal enzyme as an active ingredient, at a concentration 0.5 to 20 mg/mL, sodium chloride at a concentration of 0.3 to 1.2 mg/mL, sucrose at a concentration of 50 to 100 mg/mL, a nonionic surfactant at a concentration of 0.15 to 3 mg/mL, a buffer at a concentration of 3 to 30 mM, and a pH 5.0 to 7.5.  Claim 2 of the ‘355 application is drawn to an aqueous pharmaceutical composition comprising a fusion protein of an antibody and a lysosomal enzyme as an active ingredient at a concentration 1.0 to 10 mg/mL, sodium chloride at a concentration of 0.6 to 1.0 mg/mL, sucrose at a concentration of 55 to 95 mg/mL, a nonionic surfactant at a concentration 0.15 to 1 mg/mL, a buffer at a concentration 10 to 30 mM, and the pH is 5.5 to 7.0.  dependent claims recite the buffer is a phosphate buffer at a concentration of 15-25 nM.  The pH of the aqueous pharmaceutical composition is 6.0 to 7.0, or 6.2-6.8.  the   nonionic surfactant is polysorbate or poloxamer, e.g.,  polysorbate 20, polysorbate 80, and polyoxyethylene (160) polyoxypropylene (30) glycol.  Claim 6 recites the concentration of the nonionic surfactant is 0.3 to 0.8 mg/mL.  The concentration of the fusion protein is 2.0 to 10 mg/mL.
The instant claims are drawn to an aqueous preparation, comprising: a phosphate buffer at a concentration of 1 to 20 mM; and a protein as an active ingredient.  Claims 2-3 recite the concentration of the phosphate buffer is 5 to 16 mM, or 8-12 nM.  The protein concentration is 1 to 50 mg/mL.  The non-ionic surfactant is polysorbate or poloxamer, e.g.,  polysorbate 20, polysorbate 80, and poloxamer 188,  at a concentration of 1 to 10 mg/mL. The isotonic agent is a neutral salt or sugar alcohol.  Instant claim 16 is drawn to a pH of 5.5 to 7.2. Instant claim 18 recites a fusion protein of an antibody and another protein.
Instant claims 1-8, 13, 16, and 18 are anticipated by claims 1-29 of the ‘355 application.

Claims 1-10, 12, 13, 16, and 18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-120 of copending Application No. 17772908 (hereinafter “the ‘908 application”). Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 1 of the ‘908 application is drawn to an aqueous pharmaceutical composition, comprising: a fusion protein of human serum albumin and human growth hormone as an active ingredient at a concentration of 10 to 100 mg/mL: sucrose at a concentration of 10 to 150 mg/mL: a nonionic surfactant at a concentration of 0.15 to 10 mg/mL: an antiseptic agent at a concentration of 0.5 to 12 mg/mL and a buffering agent at a concentration of 1 to 30 mM, pH is 5.0 to 8.0.  Dependent claims recite that the fusion protein in a concentration of 15 to 70 mg/mL.  The pH is 6.0 to 7.8, or 6.5-7.6.  The nonionic surfactant is polysorbate or poloxamer (polysorbate 20, polysorbate 80, and polyoxyethylene (160) polyoxypropylene (30) glycol) at a concentration of 1.5 to 4.5 mg/mL.  The  antiseptic agent is phenol with a concentration of 3 to 9 mg/mL.  The buffering agent is phosphate buffer with a concentration of 2 to 20 mM.
The instant claims are drawn to an aqueous preparation, comprising: a phosphate buffer at a concentration of 1 to 20 mM; and a protein as an active ingredient.  Claims 2-3 recite the concentration of the phosphate buffer is 5 to 16 mM, or 8-12 nM.  The protein concentration is 1 to 50 mg/mL.  The non-ionic surfactant is polysorbate or poloxamer, e.g.,  polysorbate 20, polysorbate 80, and poloxamer 188,  at a concentration of 1 to 10 mg/mL. The antiseptic agent is phenol.  Instant claim 16 is drawn to a pH of 5.5 to 7.2. Instant claim 18 recites growth hormone.
Instant claims 1-10, 12, 13, 16, and 18 are anticipated by claims 1-20 of the ‘908application.

Conclusion
Claims 1-23 are pending.   Claims 1-14, 16, and 18 are rejected.  Claims 15, 17, and 19-23 are withdrawn.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINA M HELLMAN whose telephone number is (571)272-2836. The examiner can normally be reached M-F 9:00 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES ALSTRUM-ACEVEDO can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISTINA M HELLMAN/           Examiner, Art Unit 1654